DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 relating the a solid state battery in the reply filed on 07/27/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/27/2020 and 06/01/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	

	Claim Status
Claims 11-14 have been withdrawn.
Claims 1-10 and 15-19 are currently pending and have been examined on the merits in this office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horai (JP 2019021384 A- as cited in the IDS).

Regarding claim 1, Horai discloses a solid state battery comprising a solid state battery cell and a battery case that houses the solid state battery cell (Horai Figure 4, cell case 120; [0054-0056] solid polymer electrolyte or a gel polymer electrolyte),
the solid state battery cell being a laminate comprising a positive electrode , a negative electrode, and a solid electrolyte layer present between the positive electrode and the negative electrode (Horai Figure 4, cell case 120; [0054-0056] solid polymer electrolyte or a gel polymer electrolyte; [0033] cells 10 stacked have a positive electrode, a separator containing a gel electrolyte and a negative electrode),
a surface constituting the battery case that is substantially perpendicular to the laminating direction of the laminate, comprising a pressing part that applies surface pressure to the solid state battery cell (Horai Figures 3-4, [0021] lid member 171 has a pressing pressure based on a differential pressure between an atmospheric pressure and an internal pressure of the cell case 120), and
the battery case comprising at least one gas vent port (Horai Figures 3-4, [0023] pressure relief valve 136).

Regarding claim 2, Horai teaches all the claim limitations of claim 1. Horai further teaches wherein the gas vent port is closed by a closing member (Horai [0025] pressure relief valve is airtightly attached to the side wall portion 124 and discharges gas when the internal pressure is high; relief valve is not particularly limited and can be sealed with a metal thin film).

Regarding claim 3, Horai teaches all the claim limitations of claim 2. Horai further teaches wherein the closing member is metal or a sealing material (Horai [0025] pressure relief valve is airtightly attached to the side wall portion 124 and discharges gas when the internal pressure is high; relief valve is not particularly limited and can be sealed with a metal thin film).

Regarding claims 4 and 15-16, Horai teaches all the claim limitations of claim 1-3. Horai further teaches wherein the gas vent port is formed at a position in contact with a remaining space in the battery case (Horai Figure 3-4).

Regarding claim 8, Horai teaches all the claim limitations of claim 1. Horai further teaches wherein the pressing part is provided on only one surface of the battery case (Horai Figure 3-4; [0021] lid member 171 having a pressing portion). Horai appears to show in Figures 3-4 that the lid member 171 is the only pressing portion for the battery.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7, 9-10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Horai (JP 2019021384 A- as cited in the IDS) as applied to claim 1 above, and further in view of Yoshihiro (JP 2011238504 A-as cited in the IDS).

Regarding claims 5 and 17-19, Horai teaches all the claim limitations of claim 1-4. Horai fails to teach one or more grooves serving as gas flow paths that are formed in the pressing part inside the battery case.

Yoshihiro discloses a secondary battery having a pressing force exerted on the electrode group to limit displacement of the electrodes and to improve life characteristics and reliability of the battery (Yoshihiro [0012]). Yoshihiro is analogous with Horai as both references are concerned with benefits related to applying a pressing force to a battery. Yoshihiro teaches convex portions (610 or 410/420) having protrusions that are formed to pressed to allow for proper penetration of the electrolyte thus improving the efficiency of the battery (Yoshiro [0130-032] and Figure 31). The electrolyte is not limited to a nonaqueous electrolyte but can be a solid polymer electrolyte ([0234]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the lid member of Horai to include convex portions/protrusions as taught by Yoshihiro and seen in at least Figure 72. The addition of the convex portions/protrusions into Horai’s lid member would  cause the lid member protrusions to act as gas flow paths as Horai uses a solid electrolyte. While Horai and Yoshihiro separately do not teach the limitation of the grooves, the modification of Horai’s lid member to include the protrusions of Yoshihiro’s would essentially form gas pathways within the battery and serve as gas flow paths of the claim thus rendering the claim as obvious through the modification. 

Regarding claim 6, modified Horai teaches all the claim limitations of claim 5. Yoshihiro further teaches wherein at least one of the grooves passes through a substantially central portion of the pressing part (Yoshihiro Figures 35 or 72, the convex portion/ projection 310 passes through the center of the pressing part).

Regarding claim 7, modified Horai teaches all the claim limitations of claim 5. Yoshihiro further teaches wherein at least two said grooves are formed and disposed substantially perpendicular to each other (Yoshihiro Figures 34-35, projections are both in a vertical and horizontal direction as seen in Figure 34). A skilled artisan would be able to rearrange the grooves/projection to a configuration as claimed without an inventive concept. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 9, Horai teaches all the claim limitations of claim 1. Horai teaches of a single pressing part being the lid member 171 having a pressing portion on one side of the electrode assembly, however, fails to teach of a pair of pressing parts provided on opposed surfaces of the battery case.

Yoshihiro discloses a secondary battery having a pressing force exerted on the electrode group to limit displacement of the electrodes and to improve life characteristics and reliability of the battery (Yoshihiro [0012]). Yoshihiro is analogous with Horai as both references are concerned with benefits related to applying a pressing force to a battery. Yoshihiro teaches convex portions (610 or 410/420) having protrusions that are formed on both sides of the electrode assembly that are pressed to allow for proper penetration of the electrolyte thus improving the efficiency of the battery (Yoshiro [0130-032] and Figure 35). The electrolyte is not limited to a nonaqueous electrolyte but can be a solid polymer electrolyte ([0234]).

Therefore, it would have been obvious to a skilled artisan before the effective filing to duplicate the pressing member of Horai such that there is a pressing force on both sides of the electrode assembly as taught and shown by Yoshihiro. Through the modification, Horai would have a pressing force coming from the lid member 171 and from a location opposite the lid member such as the bottom surface 122 or an additional lid member can be place on the bottom of the electrode assembly to apply the same force as the pressing portion of the lid member 171. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding claim 10, Horai teaches all the claim limitations of claim 1. Horai teaches of a cell case 120 being made of a highly rigid material, however, fails to specify that the cell case is made of metal.

Yoshihiro discloses a secondary battery having a pressing force exerted on the electrode group to limit displacement of the electrodes and to improve life characteristics and reliability of the battery (Yoshihiro [0012]). Yoshihiro is analogous with Horai as both references are concerned with benefits related to applying a pressing force to a battery. Yoshihiro teaches wherein the outer container housing the battery is made of a metal material (Yoshihiro [0047]). Yoshihiro further teaches wherein the outer can 70 and sealing plate 80 can be made of a metal plate such as iron, stainless steel (Yoshihiro [0085]). Metal material, such as stainless steel is known to be rigid and durable.
Therefore, it would have been obvious to a skilled artisan before the effective filing date to make the casing of Horai out of a metal material such as stainless steel as stainless steal is known in be rigid and durable and aligns with the general teaches of Horai.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728